    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 1 of 47



Robert L. Sterup
BROWN LAW FIRM, P.C.
315 North 24th Street
P.O. Drawer 849
Billings, MT 59103-0849
Tel. (406) 248-2611
Fax (406) 248-3128
rsterup@brownfirm.com
Attorneys for Defendants Unified Life Insurance Company
And Allied National, Inc.

               IN THE UNITED STATE DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION
CHARLES M. BUTLER, III, and  )            Cause No.: CV 17-50-SPW-TJC
                             )
CHOLE BUTLER,                )
                             )
                             )
                             )
           Plaintiffs,       )                ANSWER OF UNIFIED LIFE
                             )               INSURANCE COMPANY AND
     vs.                     )               ALLIED NATIONAL, INC. TO
                             )             PLAINTIFFS’ THIRD AMENDED
                             )                     COMPLAINT
UNIFIED LIFE INSURANCE       )                      ***AND***
COMPANY; HEALTH PLANS        )                 CROSSCLAIMS AGAINST
INTERMEDIARIES HOLDINGS,     )                    HEALTH PLANS
                             )              INTERMEDIARIES HOLDINGS,
LLC, D/B/A HEALTH INSURANCE )             LLC D/B/A HEALTH INSURANCE
INNOVATIONS; HEALTH          )                 INNOVATIONS, HEALTH
INSURANCE INNOVATIONS, INC.; )            INSURANCE INNOVATIONS, INC.
                             )                      ***AND***
ALLIED NATIONAL, INC.;       )             THIRD-PARTY CLAIM AGAINST
NATIONAL BROKERS OF          )                    MULTIPLAN, INC.
AMERICA, INC.; THE NATIONAL )
                             )
CONGRESS OF EMPLOYERS, INC.; )
and DOES 1-10,               )
                             )
           Defendants.       )
                             )
                             )
UNIFIED LIFE INSURANCE       )
                             )
COMPANY AND ALLIED           )
NATIONAL, INC.,              )

                                      1
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 2 of 47


                                   )
                                   )
         Crossclaimants and        )
         Third- Party Claimants,   )
                                   )
     vs.                           )
                                   )
                                   )
                                   )
HEALTH PLANS INTERMEDIARIES )
HOLDINGS, LLC, D/B/A HEALTH )
INSURANCE INNOVATIONS;             )
                                   )
HEALTH INSURANCE                   )
INNOVATIONS, INC.                  )
                                   )
                                   )
           Crossclaim Defendant, )
                                   )
and                                )
                                   )
                                   )
NATIONAL BROKERS OF                )
AMERICA, INC.,                     )
                                   )
                                   )
           Crossclaim Defendant, )
                                   )
and                                )
                                   )
                                   )
MULTIPLAN, INC.                    )
                                   )
                                   )
            Third-Party Defendant. )
                                   )
                                   )



      For their Answers to the Third Amended Complaint of Plaintiffs Charles M.

Butler III, and Chole Butler, Unified Life Insurance Company (“Unified”) and

Allied National, Inc. (“Allied”) admit, deny, state, aver and allege as follows:




                                          2
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 3 of 47




                            SUMMARY OF CLAIM

      1.     On information and belief, admit Charles Butler (“Charles”) acquired

certain short-term medical ("STM") health insurance (the “STM Policy”) issued by

Unified, state and alleges the STM Policy and its terms are contained in a writing

that speaks for itself, and deny the allegations to the extent of inconsistency with

those writings; admit that he paid certain premiums, and admit he was diagnosed

with testicular cancer and incurred certain medical costs; state that Unified is

without sufficient information or knowledge to admit or deny allegations pertaining

to ongoing diagnoses of the Plaintiff or ongoing treatment, and therefore deny the

same; Unified/Allied allege certain of the claims made by Charles were submitted

to Unified/Allied, and were paid by Unified/Allied, in accordance with terms of the

subject STM Policy and applicable law; Unified state that all new sales of this type

of health insurance product (Short Term Medical) were discontinued on December

30, 2016; Unified/Allied deny the remaining allegations of Paragraph 1.

                                    PARTIES

      2.     Upon information and belief, admit the allegations of Paragraph 2.

      3.     Admit Unified is a Texas Corporation with its principal place of

business in Kansas that is licensed to do business in Montana. State and alleges

that Unified has an agreement with Allied for claims processing services. Unified


                                          3
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 4 of 47



does not now, nor has it ever, had a contract with the National Brokers of America,

Inc. (“NBOA”). NBOA had an agreement with Health Insurance Innovations

(“HII”). HII had a direct relationship with The National Congress of Employers

(“NCE”). The contracts and agreements applicable to Unified are set forth in

writings that speak for themselves, and Unified deny the allegations of Paragraph

3 to the extent of inconsistency with those writings.

      4.     State the allegations of Paragraph 4 are not directed to Unified/Allied.

      5.     State the allegations of Paragraph 5 are not directed to Unified/Allied.

      6.     Admits Allied is a Missouri Corporation with its principal offices in

Kansas; admits Allied is party to agreement with Unified that speaks for itself.

      7.     State the allegations of Paragraph 7 are not directed to Unified/Allied.

      8.     State the allegations of Paragraph 8 are not directed to Unified/Allied.

                                 JURISDICTION

      9.     Admit the Court has diversity jurisdiction of Plaintiffs’ claims; states

it is without sufficient information to admit or deny the allegations of jurisdiction

under 28 U.S.C. §1332(d)(2) and therefore denies the same.

                                     VENUE

      10.    Admit venue is proper in the Billings Division; deny the remaining

allegations of Paragraph 10.




                                          4
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 5 of 47




                          FACTUAL BACKGROUND

      11.    Admit Unified issued the STM Policy; state and alleges the STM

Policy is set forth in a writing that speaks for itself and deny the allegations of

Paragraph 11 to the extent of inconstancy with the writing; state that Unified/Allied

are without sufficient information or knowledge to admit or deny allegations

pertaining to communications with other Parties, and therefore deny the same;

Unified/Allied deny the remaining allegations of Paragraph 11.

      12.    Unified/Allied are without sufficient information or knowledge to

admit or deny allegations pertaining to communications with other Parties, and

therefore deny the same; Unified/Allied deny the remaining allegations of

Paragraph 12.

      13.    Admit the STM Policy had an effective date of April 1, 2016; admit

the non-renewable STM Policy had a termination date of February 28, 2017; state

that Unified/Allied are without sufficient information or knowledge to admit or

deny allegations pertaining to communications with other Parties, and therefore

deny the same; Unified/Allied deny the remaining allegations of Paragraph 13.

      14.    Upon information and belief, admit Charles was diagnosed as alleged

and underwent certain medical treatment as reflected in medical records that speak




                                          5
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 6 of 47



for themselves, and deny the allegations to the extent of inconsistency with those

writings; Unified/Allied deny the remaining allegations of Paragraph 14.

      15.    State and allege Plaintiff's communications with Allied are as

reflected in documents that speak for themselves and denies the allegations of this

Paragraph to the extent of inconsistency with those writings; upon information and

belief, admit Charles was diagnosed as alleged and underwent certain medical

treatment as reflected in medical records that speak for themselves, and deny the

allegations to the extent of inconsistency with those writings; Unified/Allied deny

the remaining allegations of Paragraph 15.

      16.   State and allege Plaintiff's communications with Allied are as

reflected in documents that speak for themselves and denies the allegations of this

Paragraph to the extent of inconsistency with those writings; state that

Unified/Allied are without sufficient information or knowledge to admit or deny

allegations pertaining to communications with other Parties, and therefore deny the

same Unified/Allied deny the remaining allegations of Paragraph 16.

      17.   Upon information and belief, admit Charles was diagnosed and

underwent certain medical treatment as reflected in medical records that speak for

themselves, and deny the allegations to the extent of inconsistency with those

writings; Unified/Allied deny the remaining allegations of Paragraph 17.




                                         6
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 7 of 47



      18.   State that Unified/Allied is without sufficient information or

knowledge to admit or deny allegations pertaining to communications with other

Parties, and therefore deny the same; Unified/Allied deny the remaining allegations

of Paragraph 18.

      19.   Admit the non-renewable STM Policy at issue terminated on February

28, 2017 as requested and agreed to in advance by Charles, in compliance with

applicable law, and consistent with the terms of the STM Policy; deny the STM

Policy lapsed and/or was not renewed; deny lack of advance knowledge or notice

of the STM Coverage Period by Charles; state that Unified/Allied are without

sufficient information or knowledge to admit or deny allegations pertaining to

communications with other Parties, and therefore deny the same; Unified/Allied

deny the remaining allegations of Paragraph 19.

      20.    State and alleges Plaintiff's communications with Allied are as

reflected in documents that speak for themselves and denies the allegations of this

Paragraph to the extent of inconsistency with those writings; state that

Unified/Allied are without sufficient information or knowledge to admit or deny

allegations pertaining to communications with other Parties, and therefore deny the

same; Unified/Allied deny the remaining allegations of Paragraph 20.

      21.    Upon information and belief, admit Charles was diagnosed with

and/or treated for certain health conditions during the STM Coverage Period,


                                         7
      Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 8 of 47



including but not limited to testicular cancer, and incurred certain medical costs for

said conditions as reflected in the STM Claims and his medical records received

by Allied, which speak for themselves, but denies the allegations to the extent of

inconsistency with those writings; state that Unified/Allied are without sufficient

information or knowledge to admit or deny allegations pertaining to events

experienced by other Parties, and therefore deny the same; Unified/Allied deny the

remaining allegations of Paragraph 21.

       22.   Admit Plaintiffs made a filing with the Montana Insurance

Department which speaks for itself and deny the allegations to the extent of

inconsistency with those writings; admit the Montana Insurance Department

forwarded the filing to Unified; admit that Unified responded to the Montana

Insurance Department; Unified/Allied deny the remaining allegations of Paragraph

22.

       23.   Admit Plaintiffs filed a complaint with the Montana Insurance

Department which was forwarded to Unified Life; Unified/Allied deny the

remaining allegations of Paragraph 23.

       24.    State that all STM Claims have been processed and paid in

accordance with the terms of the STM Policy, and STM EOB's issued to Charles,

and applicable law, which speak for themselves and deny the allegations of this

Paragraph to the extent of inconsistency with the writings; admit the STM Policy


                                           8
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 9 of 47



includes a definition of “Reasonable and Customary Charge” that is set forth in the

writing and speaks for itself, and deny the allegations to the extent of inconsistency

with the writing; state that Multiplan access was afforded STM insureds for

purposes of determining the Reasonable and Customary Charge ("R&C Charge"),

that the Maximum Allowable Charge ("MAC") provision limits coverage to the

lesser of the billed charge or the R&C Charge; that a Multiplan (or other PPO)

discount could not be considered because it was not an option; that Multiplan was

accessed (via the Zellis clearinghouse) for its repricing software called "NCN Data

iSight" ("NCN"); that NCN is a standard industry reference source for proprietary

R&C Charge data; that Multiplan offers NCN as a "non-network" repricing

solution for "non-PPO" plans, similar to "PPO network" discounts for "PPO plans";

upon information and belief, admits Charles was provided with online access to the

STM Policy by logging into his online account; Unified/Allied deny the remaining

allegations of Paragraph 24.

      25.    Deny the allegations of Paragraph 25 as stated; state and allege

Unified/Allied complied with all terms of the STM Policy.

      26.    Admit the STM Policy contains an “Extension of Benefits” clause that

is set forth in the writing and speaks for itself, and deny the allegations to the extent

of inconsistency with those writings; state that the “Extension of Benefits” clause

provides benefits only if “the Insured Person is Totally Disabled”, that only the


                                            9
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 10 of 47



disabling condition is covered, that the extension is limited to a 90-day maximum,

and that no extension is made for pre-existing medical conditions; that Charles did

not claim "total disability" prior to termination of the STM Coverage Period; admit

the STM Policy terminated on February 28, 2017 as was required by the terms of

the 11-month STM Policy; deny the STM Policy lapsed and/or was not renewed;

state that Unified/Allied are without sufficient information or knowledge to admit

or deny allegations pertaining to communications with other Parties, and therefore

deny the same; Unified/Allied deny the remaining allegations of Paragraph 25.

      27.    Deny the allegations of paragraph 27 alleging Unified/Allied caused

emotional distress; state and allege the allegations of paragraph 27 are directed to

Parties other than Unified/Allied; state and allege Unified/Allied provided

insurance coverage as provided in the Policy.

      28.    Deny the allegations of paragraph 28 alleging Unified/Allied caused

economic harm/emotional distress; state and allege the allegations of paragraph 28

are directed to Parties other than Unified/Allied; state and allege Unified/Allied

provided insurance coverage as provided in the Policy.

                                    COUNT I

                               Breach of Contract

      29.    Unified/Allied incorporate Paragraphs 1-28 above as if fully set forth

herein.


                                         10
   Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 11 of 47



      30.   Admit Unified issued the STM Policy; state and alleges the STM

Policy is set forth in a writing that speaks for itself and deny the allegations of

Paragraph 30 to the extent of inconstancy with the writing; Unified/Allied deny the

remaining allegations of Paragraph 30.

      31.   Admit premiums were paid as reflected in writings which speak for

themselves and deny the allegations to the extent of inconsistency with those

writings; Unified/Allied deny the remaining allegations of Paragraph 31.

      32.   Deny the allegations of Paragraph 32; state and allege Unified has paid

benefits under the STM Policy as reflected in writings that speak for themselves

and deny the allegations to the extent of inconsistency with those writings;

Unified/Allied deny the remaining allegations of Paragraph 32.

      33.   Deny the allegations of Paragraph 33; state and allege Unified has paid

benefits under the STM Policy as reflected in writings that speak for themselves

and deny the allegations to the extent of inconsistency with those writings;

Unified/Allied deny the remaining allegations of Paragraph 33.

      34.   Deny the allegations of Paragraph 34.

      35.   Deny the allegations of Paragraph 35.

                                   COUNT II

                      Unfair Claims Settlement Practices




                                         11
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 12 of 47



      36.    Unified/Allied incorporate Paragraphs 1-35 above as if fully set forth

herein.

      37.    Admit Unified is an Insurer as defined in §33-1-201(6), MCA; admit

Allied acted as third-party claims administrator for an Insurer as defined in §33-1-

201(6), MCA.

      38.    Deny the allegations of Paragraph 38.

      39.    Deny the allegations of Paragraph 39.

      40.    Deny the allegations of Paragraph 40.

                                   COUNT III

                            Fraudulent Inducement

      41.    Unified/Allied incorporate Paragraphs 1-40 above as if fully set forth

herein.

      42.    State the allegations of Paragraph 42 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 42 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 42.

      43.    State the allegations of Paragraph 43 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 43 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 43.


                                         12
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 13 of 47



      44.    State the allegations of Paragraph 44 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 44 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 44.

      45.    State the allegations of Paragraph 45 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 45 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 45.

                                   COUNT IV

                                      Deceit

      46.    Unified/Allied incorporate Paragraphs 1-45 above as if fully set forth

herein.

      47.    State the allegations of Paragraph 47 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 47 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 47.

      48.    State the allegations of Paragraph 48 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 48 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 48.


                                         13
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 14 of 47



      49.    State the allegations of Paragraph 49 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 49 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 49.

      50.    State the allegations of Paragraph 50 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 50 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 50.

      51.    State the allegations of Paragraph 51 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 51 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 51.

      52.    State the allegations of Paragraph 52 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 52 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 52.

                                    COUNT V

                               Constructive Fraud

      53.    Unified/Allied incorporate Paragraphs 1-52 above as if fully set forth

herein.


                                         14
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 15 of 47



      54.    State the allegations of Paragraph 54 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 54 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 54.

      55.    State the allegations of Paragraph 55 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 55 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 55.

      56.    State the allegations of Paragraph 56 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 56 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 56.

      57.    State the allegations of Paragraph 57 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 57 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 57.

      58.    State the allegations of Paragraph 58 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 58 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 58.


                                         15
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 16 of 47



      59.    State the allegations of Paragraph 59 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 59 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 59.

                                   COUNT VI

                          Negligent Misrepresentation

      60.    Unified/Allied incorporate Paragraphs 1-59 above as if fully set forth

herein.

      61.    State the allegations of Paragraph 61 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 61 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 61.

      62.    State the allegations of Paragraph 62 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 62 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 62.

      63.    State the allegations of Paragraph 63 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 63 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 63.


                                         16
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 17 of 47



      64.    State the allegations of Paragraph 64 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 64 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 64.

                                   COUNT VII

                   Breach of Insurance Agent Absolute Duty

      65.    Unified/Allied incorporate Paragraphs 1-64 above as if fully set forth

herein.

      66.    State the allegations of Paragraph 66 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 66 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 66.

      67.    State the allegations of Paragraph 67 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 67 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 67.

      68.    State the allegations of Paragraph 68 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 68 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 68.


                                         17
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 18 of 47



      69.    State the allegations of Paragraph 69 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 69 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 69.

                                  COUNT VIII

                              Promissory Estoppel

      70.    Unified/Allied incorporate Paragraphs 1-69 above as if fully set forth

herein.

      71.    State the allegations of Paragraph 71 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 71 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 71.

      72.    State the allegations of Paragraph 72 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 72 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 72.

      73.    State the allegations of Paragraph 73 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 73 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 73.


                                         18
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 19 of 47



      74.    State the allegations of Paragraph 74 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 74 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 74.

                                   COUNT IX

                               Equitable Estoppel

      75.    Unified/Allied incorporate Paragraphs 1-74 above as if fully set forth

herein.

      76.    State the allegations of Paragraph 76 are not directed to

Unified/Allied, but rather are directed to NBOA; state that to the extent the

allegations of Paragraph 76 purport to be directed to Unified/Allied, Unified/Allied

deny the same; Unified/Allied deny the remaining allegations of Paragraph 76.

                                    COUNT X

               COMMON LAW BAD FAITH – ALTERNATIVE

                         CLAIM HANDLING COUNT

      77.    Unified/Allied incorporate Paragraphs 1-76 above as if fully set forth

herein.

      78-81.       State and allege this claim is not made against Unified/Allied.

                                   COUNT XII

     NEGLIGENCE – ALTERNATIVE CLAIM HANDLING COUNT


                                         19
   Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 20 of 47



      82.    Unified/Allied incorporate Paragraphs 1-81 above as if fully set forth

herein.

      83-86.       State and allege this claim is not made against Unified/Allied.

                                  COUNT XIII

 NEGLIGENCE PER SE – ALTERNATIVE CLAIM HANDLING COUNT

      87.    Unified/Allied incorporate Paragraphs 1-86 above as if fully set forth

herein.

      88-91.        State and allege this claim is not made against Unified/Allied.

                                  COUNT XIV

          BREACH OF FIDUCIARY DUTY – ALTERNATIVE CLAIM

                             HANDLING COUNT

      92.    Unified/Allied incorporate Paragraphs 1-91 above as if fully set forth

herein.

      93-96.        State and allege this claim is not made against Unified/Allied.



                                  COUNT XVI

                                    MALICE

      97.    Unified/Allied incorporate Paragraphs 1-96 above as if fully set forth

herein.

      98.    Deny the allegations of Paragraph 98.


                                         20
   Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 21 of 47




                                  COUNT XV

                     CLASS ACTION ALLEGATIONS

      99.   Unified incorporates Paragraphs 1-98 above as if fully set forth herein.

      100. Denies the allegations of Paragraph 100.

      101. Denies the allegations of Paragraph 101.

      102. Denies the allegations of Paragraph 102.

      103. Denies the allegations of Paragraph 103.

      104. Denies the allegations of Paragraph 104.

      105. Denies the allegations of Paragraph 105.

      106. Denies the allegations of Paragraph 106.

                                   COUNT I

                         BREACH OF CONTRACT

      107. Unified incorporates Paragraphs 1-106 above as if fully set forth

herein.

      108. Denies the allegations of Paragraph 108.

      109. Denies the allegations of Paragraph 109.

      110. Denies the allegations of Paragraph 110.

      111. Denies the allegations of Paragraph 111.


                                         21
   Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 22 of 47



      112. Denies the allegations of Paragraph 112.

      113. Denies the allegations of Paragraph 113.

      114. Denies the allegations of Paragraph 114.

      115. Denies the allegations of Paragraph 115.

      116. Denies the allegations of Paragraph 116.

      117. Denies the allegations of Paragraph 117.

      Unified/Allied deny each and every allegation, claim, demand, averment and

thing not expressly admitted herein.

                         AFFIRMATIVE DEFENSES

                      FIRST AFFIRMATIVE DEFENSE

      Unified/Allied deny each and every allegation in Plaintiffs’ Third Amended

Complaint not specifically admitted, denied, or qualified.

                    SECOND AFFIRMATIVE DEFENSE

      Plaintiffs’ Third Amended Complaint fails to state a cause of action upon

which relief can be granted.

                     THIRD AFFIRMATIVE DEFENSE

      To the extent Plaintiffs have failed to mitigate, minimize, or avoid any of

their claimed injuries, damages, or losses, any recovery against Unified/Allied is

void or must be reduced accordingly.




                                         22
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 23 of 47




                     FOURTH AFFIRMATIVE DEFENSE

      Plaintiffs’ claimed damages were caused by the intervening, superseding, or

contributing acts and conduct of persons or entities other than Unified/Allied,

thereby precluding any recovery against Unified/Allied.

                      FIFTH AFFIRMATIVE DEFENSE

      Plaintiffs’ claimed damages were caused by unforeseeable, intervening, and

independent factors unrelated to the actions of Unified/Allied.

                      SIXTH AFFIRMATIVE DEFENSE

      Unified/Allied deny and contests the damages alleged and the extent thereof

as claimed by Plaintiff.

                    SEVENTH AFFIRMATIVE DEFENSE

      Unified/Allied has met all contractual obligations under the terms,

conditions, and limitations of the STM Policy insuring Charles Butler.

                     EIGHTH AFFIRMATIVE DEFENSE

      Unified/Allied had a reasonable basis in both law and in fact for its actions

in contesting Plaintiff’s claim and the amount of Plaintiff’s claim pursuant to Mont.

Code Ann. § 33-18-242(5).

                      NINTH AFFIRMATIVE DEFENSE


                                          23
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 24 of 47



       Plaintiffs’ claim for punitive damages is not allowed or appropriate in this

case as the claims are contrary to what is allowed under the provisions of Mont.

Code Ann. § 27-1-221. Furthermore, any award of punitive damages would be

contrary to the due process and equal protection provisions of both the Montana

and Federal Constitutions. In the event punitive damages are considered in this

case, any award of punitive damages must be consistent with the standards

expressed by the U.S. Supreme Court in State Farm Mut. Automobile Ins. Co. v.

Campbell, 538 U.S. 408, 123 S.Ct. 1513, 155 L.Ed.2d 585 (2003).

                      TENTH AFFIRMATIVE DEFENSE

      Plaintiffs’ claims are barred in whole or in part by the doctrines of waiver,

laches, estoppel, failure of a condition precedent, contributory negligence,

assumption of risk, the doctrine of unclean hands, collateral source statutes, statutes

of limitations, and the absence of actual damages.

                   ELEVENTH AFFIRMATIVE DEFENSE

      Some or all of the members of the purported class, as alleged in the Third

Amended Complaint, did not act in reasonable or justifiable reliance on any alleged

representation, act or omission of Unified.

                    TWELFTH AFFIRMATIVE DEFENSE




                                           24
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 25 of 47



       Neither the Plaintiffs nor any members of the purported class, as alleged in

the Third Amended Complaint, suffered any damage or injury caused by any

representation, act or omission of Defendant [name of defendant 2].



                 THIRTEENTH AFFIRMATIVE DEFENSE

       Any damages sustained by any Plaintiff and/or member of the purported

class, to the extent they exist, were caused by factors other than the acts of

Defendant, including by the acts of parties other than Defendant.

                 FOURTEENTH AFFIRMATIVE DEFENSE

       Each plaintiff and member of the purported class failed to mitigate any

damages sustained.

                   FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs' claims and those of members of the purported class are barred by

the doctrine of intervening and superseding cause, including on-going economic

events.

                   SIXTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs' claims and those of members of the purported class are barred by

the doctrine of in pari delicto, waiver, estoppel, unclean hands and laches and/or

ratification.

                 SEVENTEENTH AFFIRMATIVE DEFENSE


                                         25
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 26 of 47



      Plaintiffs' claims and those of members of the purported class are barred in

whole or in part by the statute of limitations or the statute of repose.

       Unified/Allied hereby gives notice they intend to rely upon such other

affirmative defenses as may become available or apparent during the course of

discovery or other proceedings and thus reserves the right to amend this list to assert

such other defenses to which it may be entitled.

      WHEREFORE, Unified/Allied prays for an Order:

      1. Dismissing Plaintiff’s claims with prejudice;

      2. Dismissing purported class action claims;

      3. Awarding Unified/Allied such of their costs and fees as may be

           awardable at law or in equity;

      4. For such other and further relief as the Court deems just and equitable.

    CROSSCLAIMS AGAINST NATIONAL BROKERS OF AMERICA

      Unified by this pleading does not amend its cross-claims against NBoA, as

set forth in Unified’s Answer to Second Amended Complaint, Docket#70 pp. 22-

28, but rather those crossclaims remain subject to entry of default against NBoA

Docket#, and to default judgement against NBoA.

SUPPLEMENTAL CROSS-CLAIM AGAINST NATIONAL BROKERS OF

                                 AMERICA, INC.

      A.      Parties and Jurisdiction


                                            26
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 27 of 47



      1.     Unified is a Texas corporation and insurance company with its

principal offices in Kansas.

      2.     National Brokers of America, Inc., (“NBoA”) is an Ohio corporation

with its principal offices in Pennsylvania.

      3.     This Court has jurisdiction of Unified’s crossclaims pursuant to Fed.

R. Civ. P. 13(g). Unified’s crossclaim arises out of the transaction or occurrence

that is the subject matter of the Plaintiffs’ claims in this action. NBoA is liable for

all or part of the clams asserted against Unified by Plaintiffs.

      B.     Facts

      4.     Unified was party to contractual agreement with Xchange Benefits,

LLC (“Xchange”). Xchange was party to contract with Health Insurance

Innovations, Inc., Health Plans Intermediaries Holdings, Inc. d/b/a Health

Insurance Innovations (“HII”) the (“Agency Agreement”). Under the Agency

Agreement, Xchange entered into contractual agreement with HII as sales and

marketing distributor of the Products in the Service Area, including the Unified

STM Policies purchased by Charles Butler and others.

      5.     NBoA and its employees acted under contract with and at the direction

of HII with respect to sales and marketing of the short-term medical (“STM”)

Policy purchased by Charles Butler and others.




                                           27
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 28 of 47



       6.    Plaintiffs on behalf of a putative class or classes of STM Policyholders

allege that NBoA promised a network or network access to STM Policyholders.

The alleged conduct was not known to or authorized by Unified.




                                     COUNT I

               COMMON LAW DEFENSE AND INDEMNITY

      7.     Unified re-alleges Paragraphs 1-6 above.

      8.     NBoA is subject to a duty to defend and indemnify Unified from the

class action claims asserted by the Plaintiffs.

      9.     Unified is entitled to an Order directing NBoA to defend Unified and

to indemnify Unified from any amounts Unified is obligated to pay to Plaintiffs on

the common law claims.

                                     COUNT II

                         DECLARATORY JUDGMENT

      10.    Unified re-alleges paragraphs 1-9 above.

      11.    NBoA engaged in acts and conduct that were not authorized by

Unified.

      12.    NBoA engaged in acts and conduct without knowledge of Unified.

      13.    NBoA concealed their acts and conduct from Unified.


                                           28
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 29 of 47



      14.    NBoA engaged in acts and conduct directly contrary to the

instructions of and the authority conferred by Unified.

      15.    Unified is entitled to a judgment of the Court declaring that Unified is

not responsible for acts and conduct of NBoA as alleged by Plaintiffs in their class

action claims.

                                   COUNT III

                 NEGLIGENCE/BREACH OF AGENT DUTIES

      16.    Unified re-alleges Paragraphs 1-15 above.

      17.    NBoA engaged in acts and conducts relating to sale of the STM Policy

issued to putative classes of STM Policyholders.

      18.    NBoA negligently breached its duties to Unified. NBoA acted

contrary to Unified’s instructions, without Unified’s authority, and without

knowledge or consent of Unified.

      19.    For NBoA’s breach of duties Unified is entitled to damages in the

amount of damages claimed against Unified in the class action count.

                         DEMAND FOR JURY TRIAL

      Unified hereby demands a trial by jury of all issues triable by right by jury.

                           REQUEST FOR RELIEF

WHEREFORE, Unified respectfully request the following relief against NBoA:

      1.     Monetary damages in amounts to be proven at trial;


                                          29
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 30 of 47



       2.      Common defense and indemnity;

       3.      A declaratory judgment;

       4.      Pre- and post-judgment interest;

       5.      Costs of suit and such other and further relief as this Court deems just

and proper.

                          CROSSCLAIMS AGAINST HII

       For its crossclaims against Health Insurance Innovations, Inc. Health Plans

Intermediaries Holdings, Inc. d/b/a Health Insurance Innovations, Unified states

and alleges as follows:

            A. Parties and Jurisdiction

       1.      Unified is a Texas corporation and insurance company with its

principal offices in Kansas.

       2.      Health Plans Intermediaries Holdings, Inc. d/b/a Health Insurance

Innovations and Health Insurance Innovations, Inc. (“HII”) are Delaware

corporations with their principal offices in Florida.

       3.      This Court has jurisdiction of Unified’s crossclaims pursuant to Fed.

R. Civ. P. 13(g). Unified’s crossclaim arises out of the transaction or occurrence

that is the subject matter of the Plaintiffs’ claims in this action. HII is liable for all

or part of the clams asserted against Unified by Plaintiffs.

            B. Facts


                                            30
   Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 31 of 47



      4.    Unified was party to contractual agreement with Xchange Benefits,

LLC (“Xchange”). Xchange was party to contract with HII and the National

Congress of Employers, Inc. (“NCE”) the (“Agency Agreement”). Under the

Agency Agreement, Xchange entered into contractual agreement with HII as sales

and marketing distributor of the Products in the Service Area, including the STM

Policy purchased by Charles Butler and others.

      5.    HII was party to a Managing General Agent Agreement (“MGAA”)

with NBoA. HII authorized NBoA to represent HII “for purposes of soliciting and

retaining licensed insurance agents” to “effect sales of products available through

HII.” The MGAA required NBoA to “recruit, train and supervise agents, subject

to approval by HII, to promote and effect sales of products available through HII.”

HII had authority to refuse to accept any proposed agent, at HII’s sole discretion.

HII provided training to NBoA, and performed billing, customer service and

document fulfillment respecting Unified STM Policies.

      6.    Unified directed termination of all NBoA agents on January 13, 2016.

On January 31, 2016, Unified directed HII to confirm, as an urgent matter, that

NBoA had been terminated. HII sought to limit the termination of NBoA agents,

stating it was making “best effort” to “mitigate risk” by “proactively shoring up

NBoA’s sales operating by lending our expertise and maintaining oversight on




                                         31
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 32 of 47



(NBoA).” Termination of all NBoA agents, as directed by Unified on January 13,

2016, consequently was not effected until March 31, 2016.

      7.     On February 28, 2016, NBoA Agent William Corchado sold a Unified

STM Policy to Charles Butler. HII personnel communicated with Butler during

the sales process. Plaintiffs allege Charles Butler was not given opportunity to

review the STM Policy, did not execute the STM Policy application, and was

misinformed of STM Policy terms. Plaintiffs’ further allege HII and/or NBoA

promised that the STM Policy included network access which would protect them

from balance billing.    Plaintiffs further allege the HII website incorporated

misrepresentations and/or concealed material facts.

                                    COUNT I

                    INTERFERENCE WITH CONTRACT

      8.     Unified re-alleges Paragraphs 1-7 above.

      9.     On January 13, 2016 Unified directed termination of all NBoA agents.

HII interfered with the termination, representing it would instead “shore up” NBoA

by “lending our expertise and maintaining oversight” of NBoA. By virtue of HII’s

acts and conduct, NBoA and William Corchado were not terminated as agents for

the Unified STM Policy until March 31, 2016.

      10.    Interference by HII caused NBoA and William Corchado to continue

their activities under the STM Policy after January 13, 2016. Plaintiffs allege that


                                         32
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 33 of 47



after January 13, 2016 NBoA Agent Corchado engaged in acts and conduct that

give rise to claims against Unified.

      11.    HII’s intentional acts and conduct were without right or justifiable

cause. HII’s interference was the cause of loss and damage to Unified.

      12.    Unified is entitled to damages in the amount of any damages for which

Unified is found responsible to Plaintiffs due to HII’s interference with the

termination of NBoA.

                                       COUNT II

                         DEFENSE AND INDEMNITY

      13.    Unified re-alleges Paragraphs 1-12 above as if fully set forth herein.

      14.    Under the Agency Agreement, Xchange appointed HII as “agent with

respect to the Products in the Service Area.” The “Products” included the short-

term medical policy purchased by Charles Butler and STM Policies purchased by

other policyholders.

      15.    Under the Agency Agreement the “Services” to be performed by HII

included “[s]olicit[ing] individuals to purchase Products on behalf of Unified Life

….” “Services” also includes “[r]esponding to inquiries of actual or potential

insures with respect to the scope and amount of coverage provided by the

Products.” The Agency Agreement specifically provided that HII “shall not vary

or expand the obligations of Unified Life ….”


                                          33
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 34 of 47



      16.    Under the Agency Agreement, HII agreed to indemnify Unified

against “any and all Losses … arising out of or resulting from (i) any breach by

(HII) of any of its covenants or agreements set forth in this Agreement ….”

      17.    Plaintiffs have made claims against Unified based on alleged conduct

of NBOA and HII in soliciting Charles Butler to purchase the Unified Policy and

in responding to inquiries of the Butlers, including claims that HII and/or NBoA

altered terms of the STM Policy by allegedly promising network access. Plaintiffs’

claims against Unified are “Losses” subject to indemnity under the Agency

Agreement.

      18.     HII agreed to defend Unified in an action covered by the indemnity

clause of the Agency Agreement.

      19.    Unified is entitled to defense and indemnity of claims brought by

Plaintiffs and a putative class of STM Policyholders.

                                    COUNT III

                                  NEGLIGENCE

      20.    Unified re-alleges Paragraphs 1-19 above.

      21.    Plaintiffs allege HII failed to afford opportunity for Policy review,

failed to procure the policy applicant’s signature on the policy application, and that

STM Policy terms were misrepresented to Charles Butler. Plaintiffs further allege

HII failed to shore up NBoA by lending its expertise to NBoA and maintaining


                                           34
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 35 of 47



oversight of NBoA, and that HII and/or NBoA promised that the STM Policy

included network access which would protect them from balance billing. Plaintiffs

further allege the HII website incorporated misrepresentations and/or concealed

material facts.

      20.     Plaintiffs’ allegations comprise alleged breach of HII’s duties to train,

supervise and direct its employees and to train, supervise and direct agents of

NBoA.

      21.     For HII’s breach of duty to exercise reasonable care, Unified is

entitled to damages in the amount of any damages for which Unified is found

responsible to Plaintiffs and a putative class of STM Policyholders due to HII’s

negligence.

                                     COUNT IV

                            BREACH OF CONTRACT

      22.     Unified re-alleges Paragraphs 1-21 above.

      23.     HII was subject to contractual obligation to approve NBoA’s

recruitment, training and supervision of agents to promote and effect sales of

products available through HII.     HII provided training to NBoA, and performed

billing, customer service and document fulfillment respecting Unified’s STM

Policies. Unified was an intended beneficiary of the contract.




                                           35
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 36 of 47



      24.      Plaintiffs allege Unified is responsible for damages based on alleged

acts and conduct of NBoA and HII. The alleged conduct comprises alleged breach

of HII’s contractual obligations.

      25.      For HII’s breach of contractual duties, Unified is entitled to damages

in the amount of any damages for which Unified is found responsible to Plaintiffs.

                          DEMAND FOR JURY TRIAL

      Unified hereby demands a trial by jury of all issues triable by right by jury.

                             REQUEST FOR RELIEF

      WHEREFORE, Unified respectfully request the following relief against HII:

      1. Monetary damages in amounts to be proven at trial;

      2. Defense and indemnity;

      3. Pre- and post-judgment interest;

      4. Costs of suit and such other and further relief as this Court deems just and

            proper.

                             THIRD-PARTY CLAIM

                                MULTIPLAN, INC.

      For their Third-Party Claims against Multiplan, Inc., Unified and Allied state

and allege as follows:

      A.       Parties and Jurisdiction




                                           36
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 37 of 47



      1.     Unified is a Texas corporation and insurance company with its

principal offices in Kansas.

      2.     Allied is a Missouri corporation with its principal offices in Kansas.

      3.     Multiplan, Inc. (“Multiplan’) is a New York corporation with its

principal offices in New York.

      4.         This Court has jurisdiction of Unified/Allied’s Third-Party Claims

pursuant to Fed. R. Civ. P. 14. Unified/Allied’s Third-Party Claims arise out of the

transaction or occurrence that is the subject matter of the Plaintiffs’ claims in this

action. Multiplan is liable for all or part of the clams asserted against Unified/Allied

by Plaintiffs.

      B.     Facts

      5.     Plaintiff Charles Butler (“Butler”) and others acquired certain short-

term medical ("STM") health insurance (the “STM Policy”) issued by Unified.

Medical providers for Butler and other STM policyholders submitted certain claims

under the STM Policies through Allied as third-party administrator.

      6.     The STM Policy provided for payment of “Eligible Expenses”

defined as “expenses which are medically necessary and not in excess of ‘maximum

allowable charges’ (“MAC”) (or excluded by the policy).” STM Policy p. 5. The

MAC provision extended coverage to the “lesser of” the “billed charge” or the

“Reasonable and Customary Charge” (“R&C”).


                                           37
   Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 38 of 47



           Maximum Allowable Charge (MAC) – the Maximum
           Allowable Charge that will be considered as Eligible
           Expenses for necessary medical services and supplies
           generally furnished for cases of comparable severity and
           nature in the geographical area in which the services or
           supplies are furnished will be the lesser of billed charges
           or the Reasonable and Customary Charge.
STM Policy p. 7.

     7.    The STM Policy defined reasonable and customary charge:

           Reasonable and Customary Charge – the usual charge
           made for necessary medical services, drugs, procedures,
           supplies or treatment generally furnished for cases of
           comparable severity and nature in the geographical area in
           which the services, drugs, procedures, supplies or
           treatment are furnished.

           “Geographical Area” means:

           a. the three digit zip code in which the service, treatment,
           procedure, drugs or supplies are provided; or

           b. a greater area will be used if necessary to obtain a
           representative cross-section of charges for a like
           treatment, service, procedure, device, drug or supply.

           In determining whether a charge is reasonable, We may
           consider such factors as We in the reasonable exercise of
           Our discretion, determine are appropriate, including but
           not limited to:
           a. the complexity of service or supply involved;

           b. the degree of professional skill, experience and training
           required for a Doctor to perform the procedure or service;

           c. the severity or nature of the Bodily Injury or Sickness
           being treated;



                                        38
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 39 of 47



             d. the provider’s adherence or failure to adhere to charge
             amounts and practices, including but not limited to billing,
             itemization, coding, bundling (including restriction
             against unbundling such as may occur in multiple
             procedures, bilateral procedures or when a Doctor is
             assisting another Doctor) and documentation practices,
             generally accepted by an established United State medical
             society or other pertinent professional organization or
             governmental agency as determined by Us; or

             e. the cost to the provider of providing the service or
             supplies, or performing the procedure.

      8.     The STM Policy provided for determination of reasonable and

customary charges through standard industry reference. STM Policy p. 10 (“We

subscribe to the standard industry reference sources which collect date to determine

the Reasonable and Customary Charge in a given case.”)

       9.    Allied was party to “Service Agreement” with National Care Network,

LLC (“NCN”).       Following the acquisition of NCN by MultiPlan, the Service

Agreement was amended and MultiPlan was substituted as party to the Service

Agreement.

      10.    Under the Service Agreement, MultiPlan agreed to perform “repricing

of hospital charges based on a combination of benchmarking rules” on a “payer-

specific basis.” MultiPlan through its “Data iSight” service agreed to provide

“objective, clinically-specific, severity-adjusted, supporting data based on a peer to

peer comparison.” MultiPlan represented that the “Data iSight process creates a

national benchmarking group that contains claim and cost data for cases of like

                                           39
   Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 40 of 47



severity in hospitals with characteristics that match those of the individual claim

being analyzed.” Without limitation, under the Service Agreement MultiPlan

agreed to “determine the specific severity level for each claim,” to “determine the

cost of the services for the claim being analyzed,” to “categorize hospitals by key

factors including urban or rural,” to “match the wage index for the geographic

location of the specific claim being analyzed,” and to consider “the billed charge

for each individual CPT/HCPCS, the allowed amount for each individual

CPT/HCPCS, Physician specialty, and the Place of service.”

       11.   Under the Service Agreement MultiPlan represented that Data iSight

“determines a fair price for professional claims using amounts generally accepted

by providers as payment in full for services.” Claims were priced using National

Correct Coding Initiative (NCCI), Relative Value Units (RVU), and the CMS

Geographic Practice Cost Index (GPCI). Zip code was used to obtain the correct

area GPCI value to be applied to the RVU. The place of service on the claim was

reviewed to determine location for applying the RVU practice expense. The total

geographically-adjusted RVU was multiplied by the Data iSight conversion factor

applicable to the CPT code. In order to allow for higher reimbursement where

services provided require unique training, more experience or a higher skill level

than that already allowed for in the RVU, Data iSight utilized a process for




                                         40
   Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 41 of 47



adjusting the recommended reimbursement if the higher level of experience/skill

was raised by the provider.

      12.   Under the Data iSight repricing methodology, Unified/Allied were

informed and understood geographical factors were considered. Without limitation,

the “zip code is used to obtain the correct area GPCI value to be applied to the

RVU,” the “place of service on the claim is reviewed to determine location for

applying the RVU practice expense,” and the “total geographically-adjusted RVU

is multiplied by the Data iSight conversion factor applicable to the CPT code.”

      13.   Multiplan determined reasonable and customary charges through Data

iSight for claims submitted under the STM Policy for certain STM Policyholders

including Charles Butler.     Allied/Unified were informed and the Services

Agreement provided that the re-pricing performed by MultiPlan through Data

iSight included, without limitation, consideration of the zip code in which the

service, treatment, procedure, drugs or supplies are provided or a greater area if

necessary to obtain a representative cross-section of charges for a like treatment,

service, procedure, device, drug or supply. Unified/Allied further were informed

and the Services Agreement provided that the Data iSight re-pricing considered the

complexity of service or supply involved, the degree of professional skill,

experience and training required for a Doctor to perform the procedure or service,




                                         41
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 42 of 47



the severity or nature of the Bodily Injury or Sickness being treated, and the cost

to the provider of providing the service or supplies, or performing the procedure.

      14.    Throughout the time period relevant to the Plaintiffs’ claims,

Multiplan provided re-pricing determinations to Allied. Allied then utilized the re-

pricing determinations made by Multiplan to determine benefits payable to STM

Policyholders including Charles Butler.

      15.    Plaintiffs on behalf of themselves and putative classes of STM

Policyholders allege the re-pricing determinations made by Multiplan through Data

iSight failed to consider all appropriate and necessary factors, and/or that Multiplan

failed to determine the usual charge in the geographic area in which medical

services were rendered.     Plaintiffs seek to recover from Unified the difference

between providers’ usual charge and the re-pricing charge as determined by

Multiplan for claims made by STM Policyholders including Charles Butler.

       16.   Unified/Allied’s Third-Party Claims against Multiplan are dependent

on the outcome of Plaintiffs’ claims against Unified/Allied. If Plaintiffs or a class

of plaintiffs are entitled to damages from Unified/Allied, then Unified/Allied are

entitled to recover those damages from Multiplan.

                                     COUNT I

                          DEFENSE AND INDEMNITY

      17.    Unified/Allied re-allege Paragraphs 1-16 above.


                                          42
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 43 of 47



      18.    Under the Services Agreement MultiPlan agreed to indemnity, defend

and hold harmless Allied and its affiliates from and against suits, claims, costs and

expenses to the extent and proportion that such Losses related to or arise from

negligent acts or omissions of MultiPlan or breach of the Services Agreement by

Multiplan. By virtue of its TPA relationship with Allied, Unified is an affiliate of

Allied for purposes of the obligations of the Services Agreement.

      19.    Plaintiffs seek damages from Allied/Unified based on alleged acts and

conduct of Multiplan.

      20.    Multiplan is subject to a duty to defend and indemnify Allied/Unified

from the claims asserted by the Plaintiffs.

      21.    Unified/Allied are entitled to an Order directing Multiplan to defend

Unified/Allied, and to indemnify Unified/Allied from any amounts Unified/Allied

are obligated to pay to Plaintiffs for or relating to acts, conduct or omissions of

Multiplan.

                                    COUNT II

                                 NEGLIGENCE

      22.    Unified/Allied re-allege Paragraphs 1-21 above.

      23.    Multiplan undertook to perform re-pricing determinations for claims

submitted under the STM Policy for Charles Butler and other policyholders.




                                          43
    Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 44 of 47



        24.    Plaintiffs allege that Multiplan failed to exercise reasonable care in

making re-pricing determinations.

        25.   If Multiplan failed to exercise reasonable care in re-pricing

determinations, then Multiplan negligently breached its duties to Unified/Allied.

        26.   Unified/Allied are entitled to damages in the amount of any damages

for which Unified is found responsible to Plaintiffs due to negligence of Multiplan.

                                     COUNT III

                            BREACH OF CONTRACT

        27.   Unified/Allied re-allege Paragraphs 1-26 above.

        28.    Multiplan was party to and performed services under the Service

Agreement.

        29.    Plaintiffs allege that Multiplan failed to determine usual charge for

medical services in the geographical area in which the medical services were

provided.

        30.   Unified/Allied are entitled to damages in the amount of any damages

for which Unified is found responsible to Plaintiffs due to breach of contract by

Multiplan.

                          DEMAND FOR JURY TRIAL

        Unified/Allied hereby demand a trial by jury of all issues triable by right by

jury.


                                           44
  Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 45 of 47



                         REQUEST FOR RELIEF

    WHEREFORE, Unified respectfully requests the following relief against

NBoA:

    1. Monetary damages in amounts to be proven at trial;

    2. Defense and indemnity;

    3. Pre- and post-judgment interest;

    4. Costs of suit and such other and further relief as this Court deems just and

        proper.

    DATED this 17th day of December, 2018.

                                     By:     /s/ Robert L. Sterup
                                             Robert L. Sterup
                                             BROWN LAW FIRM, P.C.
                                             Attorneys for
                                             Defendants/Crossclaimants/Third-
                                             Party Claimants Unified Life
                                             Insurance Company and Allied
                                             National, Inc.




                                        45
   Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 46 of 47



                         CERTFICATE OF SERVICE

      I hereby certify that on the 17th day of December, 2018, a copy of the
foregoing was electronically filed and served on the following persons by the
following means:

       1-3         CM/ECF                              Fax
                   Hand Delivery                       E-Mail
                   Mail                                Overnight Delivery

     1.      U.S District Court, Billings Division

     2.      John M. Morrison
             Scott Peterson
             MORRISON SHERWOOD WILSON DEOLA PLLP
             401 North Last Chance Gulch
             P.O. Box 557
             Helena, MT 59624-0557
             john@mswdlaw.com
             speterson@mswdlaw.com
             Attorney for Plaintiffs

     3.      Christopher C. Voigt
             Monique P. Voigt
             David F. Knobel
             Crowley Fleck PLLP
             500 Transwestern Plaza II
             P.O. Box 2529
             Billings, MT 59103-2529
             cvoigt@crowleyfleck.com
             mvoigt@crowleyfleck.com
             dknobel@crowleyfleck.com
             Attorneys for Defendant Health Plans Intermediaries Holdings, LLC
             d/b/a Health Insurance Innovations, Health Insurance Innovations,
             Inc.

     4.      Katherine Huso
             Ryan Gustafson
             Matovich, Keller & Huso, P.C.

                                         46
Case 1:17-cv-00050-SPW-TJC Document 184 Filed 12/17/18 Page 47 of 47



        2812 First Ave N, Ste 225
        P.O. Box 1098
        Billings, MT 59103-1098
        Attorneys for Defendant The National Congress of Employers
        khuso@mkhattorneys.com
        rgustafson@mkhattorneys.com



                                By:    /s/ Robert L. Sterup
                                       Robert L. Sterup




                                  47
